Citation Nr: 1630710	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to April 4, 2013 for posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability prior to April 4, 2013.


REPRESENTATION

The Veteran is represented by:  Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to November 1979 and from November 1990 to July 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

In the December 2014 remand, the Board ordered the RO to provide the Veteran with a VA examination to determine the severity of his posttraumatic stress disorder (PTSD).  Specifically, the examiner was ordered to differentiate the Veteran's PTSD symptoms from the symptoms attributable to his nonservice-connected disabilities, including, but not limited to a seizure disorder.  In the February 2015 VA examination report, the examiner noted that an opinion on the symptoms attributable to the Veteran's seizure disorder was not possible because the examiner was not a medical provider.  The RO should have ordered an examination of the Veteran by a medical provider to determine what symptoms were attributable to the Veteran's seizure disorder.  This was not done.  As such, in order to comply with VA's duty to assist, the Board finds that another remand is required to afford the Veteran a thorough examination.

With respect to the claim for entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU), all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that the claim for entitlement to a TDIU prior to April 4, 2013 is "intertwined" with the issue of entitlement to a disability rating in excess of 50 percent for PTSD prior to April 4, 2013.  Consequently, the Board finds that the claim for entitlement of TDIU, prior to April 4, 2013, must be remanded for adjudication contemporaneous to that of the Veteran's claim of entitlement to a disability rating in excess of 50 percent for PTSD prior to April 4, 2013.  Id.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain the Veteran's VA outpatient treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.

2. After obtaining additional pertinent evidence, the Veteran must be afforded an appropriate VA examination differentiate the Veteran's PTSD symptoms from the symptoms attributable to his seizure disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

3. The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




